Citation Nr: 1432621	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include osteoarthritis with painful motion and flexion, claimed as due to injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from September 1973 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to the benefit currently sought on appeal.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that her bilateral knee condition is related to her active service, specifically all the "running, walking, and marching" she did in service.  See February 2010 Form 9.  The Veteran further stated that she has had knee pain since service.  Id.  The Board notes that the Veteran has been diagnosed with bilateral knee osteoarthritis.  See, e.g., January 2010 private medical record.  The Veteran is competent to report that she had knee pain in-service and that this pain has continued since service and the Board finds the Veteran's statements in this regard to be credible.  The Veteran has not been afforded a VA examination.  Based on the current diagnosis of bilateral knee osteoarthritis and the Veteran's competent and credible statements, a VA examination and opinion must be obtained.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the etiology of her bilateral knee disability, to include osteoarthritis with painful motion and flexion, claimed as due to injury.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral knee disability, to include osteoarthritis with painful motion and flexion, claimed as due to injury, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include all the "running, walking, and marching" the Veteran did in service?  See February 2010 Form 9.  

The examiner must address the Veteran's competent and credible statements that she had knee pain in-service and that this pain has continued since service.  See id.  Attention is invited to the extensive private and VA treatment records, including a VA treatment record that provided an assessment of "probable arthritis both knees" as early as January 2002.  

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

